Title: Thomas Jefferson to Samuel Kercheval, 5 September 1816
From: Jefferson, Thomas
To: Kercheval, Samuel


          
            Sir
            Monticello Sep. 5. 16
          
          Your letter of Aug. 16. is just recieved. that which I wrote to you under the address of H. Tompkinson was intended for the Author of the pamphlet you were so kind as to send me, and therefore, in your hands, found it’s true destination. but I must beseech you, Sir, not to admit a
			 possibility of it’s being published. many good people will revolt from it’s doctrines, & my wish is to offend nobody, to leave to those who are to live under it the settlement of their own
			 constitution and to pass in peace the remainder of my time. if those opinions are sound, they will occur to others, and will prevail by their own weight, without the aid of names. I am glad to
			 see
			 that the Staunton meeting has rejected the idea of a limited convention. the article however, nearest my heart, is the division of the counties into Wards. these will be pure & elementary republics, the
			 sum of all which, taken together, composes the state, & will make of the whole a true democracy as to the business of the Wards, which is that of nearest and daily concern. the affairs of the
			 larger sections of counties, of states, & of the Union, not admitting personal transaction by the people, will be delegated to agents elected by themselves; and representation will thus be
			 substituted where personal action becomes impracticable. yet, even over these representative organs, should they become corrupt and perverted, the division into wards, constituting the people, in
			 their wards, a regularly organised power, enables them, by that organisation, to crush, regularly and peaceably, the usurpations of their unfaithful agents, and rescues them from the dreadful
			 necessity of doing it insurrectionally. in this way we shall be as republican as a large society can be; and secure the continuance of purity in our government by the salutary, peaceable, and
			 regular
			 controul of the people. no other depositories of power have ever yet been found which did not end in converting to their own profit the earnings of those committed to their charge. George III. in execution of the trust confided to him, has, within his own day, loaded the inhabitants of Great Britain with debts equal to the whole fee-simple value of their island, and under pretext of governing it, has alienated it’s whole soil to creditors who could lend money to be lavished on priests,
			 pensions, plunder & perpetual war. this would not have been so, had the people retained organised means of acting on their agents. in this example then let us read a lesson for ourselves, and
			 not
			 ‘go, and do so likewise.’
          Since writing my letter of July 12. I have been told that, on the question of equal representation, our fellow-citizens in some sections of the state claim peremptorily a right of representation for their slaves. principle will, in this, as in most other cases, open the way for us to correct conclusion. were our state a pure democracy, in which all it’s inhabitants should meet together to transact all their business, there would yet be excluded from their deliberations 1. infants, until arrived at years of discretion. 2. women; who, to prevent depravation of morals, and ambiguity of issue, could not mix promiscuously in the public meetings of men. 3. slaves, from whom the unfortunate state of things  with us takes away the rights of will and of property. those then who have no will could be permitted to exercise none in the popular assembly; and of course could delegate none to an agent in a representative assembly. the business, in the first case, would be done by qualified citizens only; and in the second by the representatives of qualified citizens only.   It is true that, in the General constitution, our state is allowed a larger representation on account of it’s slaves. but every one knows that that constitution was a matter of compromise, a capitulation between conflicting interests and opinions. in truth, the condition of different descriptions of inhabitants in any country is a matter of municipal arrangement, of which no foreign country has a right to take notice. all it’s inhabitants are men as to them. thus, in the New England states, none have the powers of citizens but those whom they call freemen; and none are free men until admitted by a vote of the freemen of the town. yet, in the general government these non-freemen are counted in their quantum of representation, and of taxation. so slaves, with us,
			 have no powers as citizens; yet in representation in the General government they count in the proportion of 3. to 5. and as 5. so also in taxation. whether this is equal is not here the question. it is a capitulation of discordant sentiments and circumstances, and is obligatory on that ground. but this view shews there is no
			 inconsistency in claiming representation for them from the other states, & refusing it within our own.
          
            Accept the renewal of assurances of my respect.
            Th: Jefferson
          
         